
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

HUNTSMAN CORPORATION,

HUNTSMAN FAMILY HOLDINGS COMPANY LLC,

MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS L.P.,

MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS B L.P.,

MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (BERMUDA) L.P.,

CONSOLIDATED PRESS (FINANCE) LIMITED

AND

EACH OF THE OTHER STOCKHOLDER SIGNATORIES

DATED AS OF FEBRUARY 10, 2005

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this "Agreement") dated as of
February 10, 2005, by and among Huntsman Corporation, a Delaware corporation
(the "Corporation"), Huntsman Family Holdings Company LLC, a Utah limited
liability company ("Family Holdings"), MatlinPatterson Global Opportunities
Partners L.P., a Delaware limited partnership, MatlinPatterson Global
Opportunities Partners B, L.P., a Delaware limited partnership, MatlinPatterson
Global Opportunities Partners (Bermuda), L.P., a Bermuda limited partnership,
Consolidated Press (Finance) Limited, a public company incorporated in the State
of New South Wales ("CPF"), and each Stockholder of the Corporation listed on
the signature pages of this Agreement.

        NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

AGREEMENT:

        The parties hereby agree as follows:

1.     Definitions.

        As used in this Agreement, the following terms will have the following
meanings:

        "Affiliate" means, with respect to any Person, a Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person;
provided, that in no event shall the Corporation be deemed an Affiliate of
Family Holdings or MatlinPatterson.

        "Average Share Price" means the quotient obtained by dividing (a) the
sum of the volume-weighted average price per share of the Common Stock for each
of the ten (10) days of trading occurring immediately prior to the date of such
determination, as reported by Bloomberg Professional Service for the period
during each trading day beginning at 9:30 a.m., New York City time and ending at
4:00 p.m., New York City time, by (b) ten (10) days.

        "Common Stock" means shares of the Corporation's common stock, par value
$0.01 per share.

        "Control" means the possession, directly or indirectly, through one or
more intermediaries, by any Person or group (within the meaning of
Section 13(d)(3) under the Exchange Act) of both of the following: (a) in the
case of a corporation, more than 25% of the direct or indirect economic interest
in the outstanding equity securities thereof; in the case of a limited liability
company, partnership, limited partnership or venture, the right to more than 25%
of the distributions therefrom (including liquidating distributions); in the
case of a trust or estate, including a business trust, more than 25% of the
beneficial interest therein; and in the case of any other entity, more than 25%
of the economic or beneficial interest therein; and (b) in the case of any
entity, the power or authority, through ownership of voting securities, by
contract or otherwise, to control or direct the management and policies of the
entity.

        "CPF Registrable Securities" means shares of Common Stock owned directly
or indirectly by CPF or any of its Affiliates, and securities issued in respect
thereof by way of conversion, dividend or stock split or stock issuance or in
connection with a combination of shares, recapitalization, reclassification,
merger, sale of assets, consolidation, reorganization or otherwise, to CPF;
provided, however, a Registrable Security shall cease to be a Registrable
Security to the extent so provided in Section 2.

        "Demand Registration" has the meaning set forth in Section 3(a).

        "Earnout Agreement" means that certain Earnout Agreement, dated as of
June 29, 2002, by and among Consolidated Press Holdings Limited, Conpress
International (Netherlands Antilles) N.V., Jon M. Huntsman and Family Holdings,
as amended from time to time.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time.

--------------------------------------------------------------------------------




        "Exchange Agreement" means that certain Agreement to Exchange LLC
Interests, dated as of the date hereof, among the Corporation, CPF and Huntsman
Holdings, LLC.

        "Family Holdings Registrable Securities" means shares of Common Stock
owned directly or indirectly by Family Holdings or any of its Affiliates
(including those shares owned directly by HMP Equity Trust and allocable to the
HMP Equity Trust Class B Units), and securities issued in respect thereof by way
of conversion, dividend or stock split or stock issuance or in connection with a
combination of shares, recapitalization, reclassification, merger, sale of
assets, consolidation or reorganization or otherwise, to Family Holdings;
provided, however, a Family Holdings Registrable Security shall cease to be a
Family Holdings Registrable Security to the extent so provided in Section 2. For
avoidance of doubt, Family Holdings Registrable Securities shall include those
shares of Common Stock held directly by HMP Equity Trust other than those shares
that constitute MatlinPatterson Registrable Securities; provided, however, that
for purposes of any allocation under Section 3 or 4 hereof that is done on the
basis of the number of Registrable Securities held by any holder, to the extent
any shares of Common Stock constitute the Escrowed Corporation Interest under
the HMP Equity Trust, such shares will be deemed to be allocated equally between
MatlinPatterson and Family Holdings until such shares are actually allocated
under the HMP Equity Trust.

        "Governmental Entity" means any federal, state, political subdivision or
other governmental agency or instrumentality, foreign or domestic.

        "HMP Equity Trust" means HMP Equity Trust, a Delaware statutory trust,
formed pursuant to a certificate of trust filed February 9, 2005.

        "IPO" means the initial offering of shares of Common Stock to the public
in a transaction registered under the Securities Act.

        "Majority" means 50.1% or more.

        "MatlinPatterson" means MatlinPatterson Global Opportunities Partners
L.P., MatlinPatterson Global Opportunities Partners B L.P., and MatlinPatterson
Global Opportunities Partners (Bermuda), L.P., collectively.

        "MatlinPatterson Registrable Securities" means shares of Common Stock
owned directly or indirectly by MatlinPatterson or any of its Affiliates,
(including those shares owned directly by HMP Equity Trust and allocable to the
HMP Equity Trust Class A Units) and securities issued in respect thereof by way
of conversion, dividend or stock split or stock issuance or in connection with a
combination of shares, recapitalization, reclassification, merger, sale of
assets, consolidation, reorganization or otherwise, to MatlinPatterson;
provided, however, a MatlinPatterson Registrable Security shall cease to be a
MatlinPatterson Registrable Security to the extent so provided in Section 2. For
avoidance of doubt, MatlinPatterson Registrable Securities shall include those
shares of Common Stock held by HMP Equity Trust the economic interest in which
is allocated to the membership interest in HMP Equity Trust owned by
MatlinPatterson; provided, however, that for purposes of any allocation under
Section 3 or 4 hereof that is done on the basis of the number of Registrable
Securities held by any holder, to the extent any shares of Common Stock
constitute the Escrowed Corporation Interest under the HMP Equity Trust, such
shares will be deemed to be allocated equally between MatlinPatterson and Family
Holdings until such shares are actually allocated under the HMP Equity Trust.

        "Other Stockholder Registrable Securities" means shares of Common Stock
owned directly or indirectly by Stockholders who are a party to this Agreement
(other than MatlinPatterson, Family Holdings or CPF) originally acquired in
exchange for its interests in Huntsman Holdings or HH Preferred Member, and
securities issued in respect thereof by way of conversion, dividend or stock
split or stock issuance or in connection with a combination of shares,
recapitalization, reclassification, merger, sale of assets, consolidation or
reorganization or otherwise, provided, however, an Other

2

--------------------------------------------------------------------------------




Stockholder Registrable Security shall cease to be an Other Stockholder
Registrable Security to the extent so provided in Section 2.

        "Person" means any individual, partnership, corporation, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any Governmental Entity.

        "Piggyback Registration" has the meaning set forth in Section 4(a).

        "Registration Expenses" has the meaning set forth in Section 8(a).

        "Registrable Securities" means the Family Holdings Registrable
Securities, the MatlinPatterson Registrable Securities, the CPF Registrable
Securities and the Other Stockholders Registrable Securities.

        "SEC" means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act and the Exchange Act.

        "Securities Act" means the Securities Act of 1933, as amended from time
to time.

        "underwritten registration" or "underwritten offering" means any
registration in which securities of the Corporation are sold pursuant to a firm
commitment underwriting.

        "Warrants Registration Rights Agreement" means that certain Registration
Rights Agreement dated as of May 9, 2003 among HMP Equity Holdings Corporation,
Huntsman Holdings LLC, Huntsman Group Inc., Huntsman Family Holdings Company
LLC, MatlinPatterson Global Opportunities Partners L.P. and Credit Suisse First
Boston LLC and CIBC World Markets Corp., as Initial Purchasers.

        "Warrant Related Registrable Securities" means "Registrable Securities"
under the Warrant Registration Rights Agreement, including any Common Stock of
the Corporation issued in exchange for the Warrants of HMP Equity Holdings
Corporation.

2.     Securities Subject to this Agreement.

        The securities entitled to the benefits of this Agreement are the
Registrable Securities but, with respect to any particular Registrable Security,
only so long as such security continues to be a Registrable Security. A
Registrable Security shall cease to be a Registrable Security when (i) it has
been disposed of in a transaction registered under the Securities Act, (ii) it
has been sold pursuant to Rule 144 under the Securities Act, (iii) an opinion of
counsel to the Corporation (the form and scope of which shall be reasonably
satisfactory to the holder of such Registrable Security) shall have been
delivered to such holder, or an opinion of counsel to the holder of such
Registrable Security (the form and scope of which shall be reasonably
satisfactory to the Corporation), shall have been delivered to the Corporation,
in either case to the effect that such Registrable Security may be publicly
offered for sale in the United States without restriction as to manner of sale
and amount of securities sold and without registration or other restriction
under the Securities Act, and the Corporation shall have offered to deliver
replacement certificates for such securities that do not bear any restrictive
legend, or (iv) it has been sold or transferred in a private transaction in
which the transferor's rights under this Agreement are not assigned to the
transferee.

3.     Demand Registration.

        (a)    Requests for Registration.    Subject to the provisions of
Section 3(b), at any time after the closing of the IPO any holder or holders of
a Majority of the then outstanding MatlinPatterson Registrable Securities or
Family Holdings Registrable Securities may request a registration by the
Corporation under the Securities Act of all or part of its or their
MatlinPatterson Registrable Securities or Family Holdings Registrable
Securities, as applicable, (a "Demand Registration"); provided, that the

3

--------------------------------------------------------------------------------



number of MatlinPatterson Registrable Securities or Family Holdings Registrable
Securities requested to be registered represents at least 3% of the
Corporation's then outstanding Common Stock. Within 15 days following receipt of
any such request, the Corporation will provide written notice of such
registration request to all holders of Registrable Securities and will, subject
to the provisions of Section 3(a)(i) and (ii), Section 3(c) and Section 3(d),
include in such registration all Registrable Securities with respect to which
the Corporation has received written requests for inclusion therein within
20 days after distribution to the applicable holder of the Corporation's notice.
All Demand Registration requests made pursuant to this Section 3(a) will specify
the number of Registrable Securities to be registered and will also specify the
intended method of disposition thereof, which may include the sale of securities
on a continuous or delayed basis. If such method of disposition is through an
offering that is not underwritten and that is on a continuous or delayed basis
under Rule 415 or any successor role under the Securities Act, then:

          (i)  the Corporation agrees to effect a registration and all
qualifications and compliance as would permit or facilitate the sale and
distribution on a continuous basis of such portion of the requesting holders'
Registrable Securities as are specified in such request plus any portion of the
Registrable Securities of holders who request inclusion in such registration;
provided, however, that the Corporation shall not be required to include more
than $300 million of MatlinPatterson Registrable Securities, $200 million of
Family Holdings Registrable Securities, and $50 million of CPF Registrable
Securities and Other Stockholder Registrable Securities. If the number of CPF
Registrable Securities and Other Stockholder Registrable Securities requested to
be included exceeds the amount that the Corporation is required to include in
such registration statement, then the available space in such registration
statement shall be allocated pro rata among the holders of such Registrable
Securities requesting to be included in the registration on the basis of the
total number of Registrable Securities held by their respective holders; and

         (ii)  the Corporation agrees that (A) if it did not include in such
registration all of the MatlinPatterson Registrable Securities requested to be
included, then at any time when the amount of MatlinPatterson Registrable
Securities remaining unsold under the registration statement is less than
$200 million, it will promptly file a new or additional registration statement
for additional sales of MatlinPatterson Registrable Securities as shall then
permit sales of at least $300 million of MatlinPatterson Registrable Securities
in the aggregate, (B) if it did not include in such registration all of the
Family Holdings Registrable Securities requested to be included therein, then at
any time when the amount of Family Holdings Registrable Securities remaining
unsold under the registration statement is less than $135 million, it will
promptly file a new or additional registration statement for such additional
sales of Family Holdings Registrable Securities as shall then permit sales of at
least $200 million of Family Holdings Registrable Securities in the aggregate,
and (C) if it did not include in such registration all of the CPF Registrable
Securities and Other Stockholder Registrable Securities requested to be included
therein, then at any time when the amount of CPF Registrable Securities and
other Stockholder Registrable Securities remaining unsold under the registration
statement is less than $10 million, it will promptly file a new or additional
registration statement for such additional sales as shall then permit sales of
at least $50 million of CPF Registrable Securities and Other Stockholder
Registrable Securities in the aggregate.

        (iii)  At any time after the Registrable Securities become eligible for
registration on Form S-3 or any comparable or successor form or forms, the
Corporation shall have the right to withdraw any registration made under
Section 3(a)(i) so long as it replaces such registration with an effective
registration statement under Form S-3 pursuant to Section 5 hereof.

        (b)    Number of Registrations.    The holders of MatlinPatterson
Registrable Securities and Family Holdings Registrable Securities will be
entitled to request an unlimited number of Demand

4

--------------------------------------------------------------------------------



Registrations; provided, however, that if a requested registration could be
effected pursuant to Section 5 hereof, it shall be deemed a registration
requested under Section 5 rather than under this Section 3.

        (c)    Limitation on Rights of Corporation or Other Securityholders to
Piggyback on Demand Registrations.    Neither the Corporation nor any of its
securityholders has any right to include any of the Corporation's securities in
a registration statement initiated as a Demand Registration under this Section 3
if such Demand Registration is an underwritten offering unless (i) such
securities are of the same class as the Registrable Securities being registered
and (ii) the Corporation, or the selling securityholders, as applicable, agree
to sell their securities on the same terms and conditions as apply to the
Registrable Securities being registered and the holders thereof. If any
securityholders of the Corporation (other than the holders of Registrable
Securities in such capacity and, if required by the Warrants Registration Rights
Agreement holders, of Warrant Related Registrable Securities) register
securities of the Corporation in a Demand Registration (in accordance with the
provisions of this Section 3(c)), such securityholders will pay the fees and
expenses of counsel to such securityholders and their pro rata share of the
Registration Expenses if such pro rata share of the Registration Expenses for
such registration are not paid by the Corporation for any reason. The
Corporation, any holder of Registrable Securities and any such other
securityholder may withdraw their securities from a Demand Registration at any
time prior to the date such Demand Registration becomes effective with the SEC;
provided, however, if the Demand Registration is an underwritten offering and
there is an underwriting agreement in place, they may do so only on the
reasonable and customary terms agreed upon by the managing underwriters for such
offering.

        (d)    Priority on Demand Registrations.    If a Demand Registration is
an underwritten offering and the managing underwriters advise the Corporation
and the selling holders of the Registrable Securities requested to be registered
during the 20-day period set forth in Section 3(a) hereof in writing that in
their opinion the number of such Registrable Securities requested to be included
exceeds the number of securities which can be sold in such offering without
materially and adversely affecting the proposed offering or the offering price,
the Corporation will include in such registration only the number of such
Registrable Securities (and, if required by the Warrants Registration Rights
Agreement, Warrant Related Registrable Securities) which in the opinion of such
underwriters can be sold without materially and adversely affecting the proposed
offering or the offering price, and such securities will be allocated among the
holders of such Registrable Securities (and, if required by the Warrants
Registration Rights Agreement, the holders of Warrant Related Registrable
Securities) requesting to be included in the registration pro rata on the basis
of the total number of Registrable Securities (and, if required by the Warrants
Registration Rights Agreement, Warrant Related Registrable Securities requested
to be included in such registration) requested to be included therein by each
such holder. If securities (other than Registrable Securities and, if
applicable, Warrant Related Registrable Securities) are proposed to be included
by the Corporation or its other securityholders in a Demand Registration which
is an underwritten offering (subject to and in accordance with the provisions of
Section 3(c)) and the managing underwriters advise the Corporation and the
selling holders in writing that some but not all of said other securities can be
sold without materially and adversely affecting the proposed offering or the
offering price in such underwritten offering, in addition to all of the
Registrable Securities (and, if required by the Warrants Registration Rights
Agreement, Warrant Related Registrable Securities) being registered, those
securities which are permitted to be included will be allocated (i) first, to
the Corporation and (ii) second, to the other securityholders, allocated among
them in such proportions as such securityholders and the Corporation may agree.

        (e)    Selection of Underwriters.    If any Demand Registration is an
underwritten offering or a best efforts underwritten offering, the investment
banker or investment bankers and manager or managers that will administer the
offering will be selected by the holders of a Majority (by number of shares) of
the MatlinPatterson Registrable Securities and Family Holdings Registrable
Securities requested to be

5

--------------------------------------------------------------------------------




included in such offering; provided, however, that such investment bankers and
managers must be reasonably satisfactory to the Corporation.

        (f)    Other Registration Rights Agreements.    Without the prior
written consent of the holders of a Majority of the MatlinPatterson Registrable
Securities and of a Majority of the Family Holdings Registrable Securities, the
Corporation will not enter into any agreement with any holder or prospective
holder of any securities of the Corporation after the date hereof (except for
the assumption of those certain registration obligations under the Warrants
Registration Rights Agreement in connection with the issuance of Common Stock in
exchange for the warrants and warrant shares of HMP Equity Holdings Corporation)
which grants to such holder or prospective holder any registration rights unless
such agreement and the rights granted thereunder are subject and subordinate to
the rights of holders hereunder. As of the date hereof, the only agreements with
any holder of any securities of the Corporation which grant registration rights
are this Agreement and the Warrants Registration Rights Agreement.

        (g)    Withdrawal by Holders of Registrable Securities.    The
initiating holders of Registrable Securities may withdraw a Demand Request at
any time and under any circumstances.

4.     Piggyback Registrations.

        (a)    Right to Piggyback.    If at any time after consummation of the
IPO the Corporation proposes to register any equity securities under the
Securities Act in connection with the public offering of such securities (other
than a registration relating to employee or director benefit plans or a
corporate reorganization, mergers or acquisition, or a registration on any form
that does not permit inclusion of sales of Registrable Securities), whether such
offering is a primary offering by the Corporation or a secondary offering by
holders of the Corporation's securities or both (a "Piggyback Registration"),
the Corporation will give written notice to all holders of Registrable
Securities of its intention to effect such a registration as soon as
practicable, but in no event less than 20 days prior to the anticipated filing
date of the initial registration statement related thereto; provided, that such
notice shall indicate the number of shares proposed to be registered, the
proposed means of distribution of such securities and the proposed managing
underwriters of such offering, if any. Subject to the provisions of Sections
4(b) and (c), the Corporation will include in such Piggyback Registration all
Registrable Securities with respect to which the Corporation has received
written requests for inclusion therein within 20 days after delivery of the
Corporation's notice. The holders of Registrable Securities will be permitted to
withdraw all or any part of such holder's Registrable Securities from a
Piggyback Registration at any time prior to the date such Piggyback Registration
becomes effective with the SEC; provided, however, if the Piggyback Registration
is an underwritten offering and there is an underwriting agreement in place, the
holders of Registrable Securities may do so only on the reasonable and customary
terms agreed upon by the managing underwriters for such offering. If a Piggyback
Registration is an underwritten offering effected (i) under Section 4(b), all
Persons whose securities are included in the Piggyback Registration will be
obligated to sell their securities on the same terms and conditions as apply to
the securities being issued and sold by the Corporation or (ii) under
Section 3(a) or 4(c), all Persons whose securities are included in the Piggyback
Registration will be obligated to sell their securities on the same terms and
conditions as apply to the securities being sold by the Person or Persons who
initiated the Piggyback Registration under Section 3(a) or 4(c). The foregoing
notwithstanding, if, at any time after giving written notice of a Piggyback
Registration but prior to the effective date of the registration statement filed
in connection therewith, the Corporation shall determine for any reason not to
register the securities described in its notice of its intention to file a
registration statement, the Corporation shall give prompt written notice of such
determination to the holders of Registrable Securities and thereupon shall be
relieved of its obligation to register any Registrable Securities in such
registration.

        (b)    Priority on Primary Registrations.    If a Piggyback Registration
is an underwritten primary registration on behalf of the Corporation, and the
managing underwriters advise the Corporation in

6

--------------------------------------------------------------------------------




writing that in their opinion the total number of securities requested to be
included in such registration exceeds the number of securities (the "Primary
Limit") which can be sold in such offering without materially and adversely
affecting the offering or the offering price, the Corporation will include in
such registration securities not in excess of the Primary Limit in the following
order: (i) first, all securities the Corporation proposes to sell, (ii) second,
up to the full number of Registrable Securities and Warrant Related Registrable
Securities requested to be included in such registration by holders of
Registrable Securities and the holders of Warrant Related Registrable Securities
(if such number together with the securities included pursuant to clause (i)
exceeds the Primary Limit, the securities to be registered shall be allocated
among the holders of Registrable Securities and the holders of Warrant Related
Registrable Securities requesting to be included in the registration pro rata
among them on the basis of the total number of Registrable Securities and
Warrant Related Registrable Registrable Securities requested to be included in
such registration (provided that the number of Registrable Securities to be
registered shall be allocated among the holders of Registrable Securities
requesting to be included in the registration pro rata on the basis of the total
number of Registrable Securities held by their respective holders requesting
inclusion in the registration)), (iii) third, up to the full number of
securities requested to be included in such registration by other holders of
securities entitled to include securities in such Piggyback Registration (if
such number (together with the number of securities pursuant to clauses (i) and
(ii)) exceeds the Primary Limit, the other securities to be registered shall be
allocated pro rata among such holders on the basis of the number of securities
requested to be included therein by each such holder), and (iv) fourth, such
additional securities (which together with those securities included in (i),
(ii) and (iii) do not exceed the Primary Limit) as may be agreed upon by the
Corporation and any other securityholders; provided, however, that in connection
with any such registration that occurs within 180 days of consummation of the
IPO as among the holders of Registrable Securities the right to include such
securities shall be allocated (A) first, to the holders of Family Holdings
Registrable Securities up to a number of shares determined by dividing (x) the
difference between $150 million and the amount of proceeds previously received
by holders of Family Holdings Registrable Securities from registered sales by
(y) the Average Share Price on the date of the notice from the Corporation
provided for in Section 4(a), (B) second, to the holders of MatlinPatterson
Registrable Securities and CPF Registrable Securities (allocated among the
holders of MatlinPatterson Registrable Securities and CPF Registrable Securities
requesting to be included in the registration pro rata on the basis of the total
number of Registrable Securities held by holders requesting inclusion in the
registration) up to a number of shares determined by dividing (x) the difference
between $400 million and the amount of proceeds previously received by holders
of MatlinPatterson Registrable Securities and CPF Registrable Securities from
registered sales by (y) the Average Share Price on the date of the notice from
the Corporation provided for in Section 3(a) and (C) third, pro rata among all
holders of Registrable Securities requesting inclusion in such Piggyback
Registration on the basis of the total number of Registrable Securities
requested to be included therein by each such holder.

        (c)    Priority on Secondary Registrations.    If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Corporation's securities pursuant to the exercise of such holders' demand
registration rights or otherwise (other than a Demand Registration), and the
managing underwriters advise the Corporation in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number of securities which can be sold in such offering without materially
and adversely affecting the offering or the offering price (the "Secondary
Limit"), the Corporation will include in such registration securities not in
excess of the Secondary Limit in the following order: (i) first, up to the full
number of Registrable Securities and Warrant Related Registrable Securities
proposed to be included therein (if such number exceeds the Secondary Limit, the
securities to be registered shall be allocated among the holders of Registrable
Securities and the holders of Warrant Related Registrable Securities requesting
to be included in the registration pro rata among them on the basis of the total
number of Registrable Securities and Warrant Related Registrable Securities,
requested to be included in such registration (provided that the number of
Registrable

7

--------------------------------------------------------------------------------




Securities to be registered shall be allocated among the holders of Registrable
Securities requesting to be included in the registration pro rata on the basis
of the total number of Registrable Securities held by their respective holders
requesting inclusion in the registration)), (ii) up to the full number of
securities the Corporation proposes to sell, (iii) up to the full number of
securities requested to be included in such registration by other holders of
securities permitted to include securities in such Piggyback Registration, (if
such number (together with the number of securities included pursuant to clauses
(i) and (ii)) exceeds the Secondary Limit, the other securities to be registered
shall be allocated pro rata among such holders on the basis of the number of
securities requested to be included therein by each such holder) and (iv) any
additional securities (which together with those securities included pursuant to
clauses (i), (ii) and (iii) do not exceed the Secondary Limit) as may be agreed
upon by the Corporation and any other securityholders.

        (d)    Selection of Underwriters.    If any Piggyback Registration is a
primary registration of an underwritten offering for the Corporation, the
Corporation will have the sole right to select the investment banker or bankers
and manager or managers to administer the offering. If any Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Corporation's securities pursuant to exercise of such holders' demand
registration rights, the selection of the investment banker or bankers and
manager or managers shall be made in the manner agreed solely among the
Corporation and such holders initiating the demand registration rights or
otherwise causing such registration to occur.

        (e)    Limitation.    No Piggyback Registration effected under this
Section 4 shall be deemed to constitute a Demand Registration or to have been
effected pursuant to Section 3 hereof or shall release the Corporation of its
obligations to effect any Demand Registration upon request as provided under
Section 3 hereof.

5.     Form S-3 Registrations.

        (a)   After its IPO, the Corporation shall use its commercially
reasonable efforts to qualify for registration on Form S-3 or any comparable or
successor form or forms. After such qualification, in case the Corporation shall
receive from any holder or holders of a Majority of the then outstanding
(x) MatlinPatterson Registrable Securities or (y) Family Holdings Registrable
Securities, a written request or requests that the Corporation effect a
registration on Form S-3 with respect to all or a part of the Registrable
Securities owned by such holder or holders, the Corporation agrees:

          (i)  to promptly (and in any event no more than 15 days following
receipt of any such request) give notice of the proposed registration and any
related qualification or compliance, to the other holders of Registrable
Securities;

         (ii)  to effect a registration and all qualifications and compliance as
would permit or facilitate the sale and distribution on a continuous basis of
such portion of the requesting holders' Registrable Securities as are specified
in such request plus any portion of the Registrable Securities of holders who
join in such request by written notice to the Corporation given within 20 days
after receipt of notice pursuant to clause (i) from the Corporation; provided,
however, that the Corporation shall not be required to include more than
$300 million of MatlinPatterson Registrable Securities, $200 million of Family
Holdings Registrable Securities, and $50 million of CPF Registrable Securities
and Other Stockholder Registrable Securities; provided, further, that the
Corporation shall not be obligated to effect any such registration,
qualification, or compliance pursuant to this Section 5: (A) if Form S-3 is not
available for such offering or (B) if the Corporation has within the six
(6) month period preceding the date of such request already effected a
registration on Form S-3 pursuant to a request made under this Section 5. If the
number of CPF Registrable Securities and Other Stockholder Registrable
Securities requested to be included exceeds the amount that the Corporation is
required to include in such registration

8

--------------------------------------------------------------------------------






statement, then the available space in such registration statement shall be
allocated pro rata among the holders of such Registrable Securities requesting
to be included in the registration on the basis of the total number of
Registrable Securities held by their respective holders.

        (b)   Notwithstanding Section 5(a)(ii)(B), the Corporation agrees that
(i) if it did not include in such registration all of the MatlinPatterson
Registrable Securities requested to be included then at any time when the amount
of MatlinPatterson Registrable Securities remaining unsold under the
registration statement is less than $200 million, it will promptly file a new or
additional registration statement for additional sales of MatlinPatterson
Registrable Securities as shall then permit sales of at least $300 million of
MatlinPatterson Registrable Securities in the aggregate, (ii) if it did not
include in such registration all of the Family Holdings Registrable Securities
requested to be included therein then at any time when the amount of Family
Holdings Registrable Securities remaining unsold under the registration
statement is less than $135 million, it will promptly file a new or additional
registration statement for such additional sales of Family Holdings Registrable
Securities as shall then permit sales of at least $200 million of Family
Holdings Registrable Securities in the aggregate, and (iii) if it did not
include in such registration all of the CPF Registrable Securities and Other
Stockholder Registrable Securities requested to be included therein then at any
time when the amount of CPF Registrable Securities and Other Stockholder
Registrable Securities remaining unsold under the registration statement is less
than $10 million, it will promptly file a new or additional registration
statement for such additional sales as shall then permit sales of at least
$50 million of CPF Registrable Securities and Other Stockholder Registrable
Securities in the aggregate.

6.     Deferral of Filing; Preemption.

        (a)    Deferral of Filing.    Anything herein to the contrary
notwithstanding, the Corporation may defer the filing of any registration
statement otherwise required to be filed by it pursuant to Section 3 for up to
90 days if the Corporation notifies each requesting holder promptly after such
request that the Corporation's Board of Directors has determined in its good
faith judgment that the requested registration and offering would require
disclosure of pending or contemplated matters or information, the disclosure of
which would likely be detrimental to the Corporation or materially interfere
with its or its subsidiaries business or a pending or contemplated material
transaction involving the Corporation or any of its subsidiaries which period
may be extended for up to an additional 90 days upon a subsequent determination
by the Board of Directors in good faith that the conditions for deferral still
exist. In addition to the foregoing deferral rights, the Corporation shall not
be required to file any registration statement pursuant to Section 3 (i) within
90 days after the effectiveness of a registration statement relating to a Demand
Registration or (ii) within 180 days (or such shorter period as may be permitted
by the underwriters lock-up agreement, if any) after the effectiveness of a
registration statement referred to in Section 4 unless the number of securities
held by holders of Registrable Securities included in such prior registration
statement referred to in this clause (ii) was less than 80% of the number of
shares such holders requested to include in which event the period of delay
under this clause (ii) shall be 90 days.

        (b)    Preemption by the Corporation.    Anything herein to the contrary
notwithstanding, in the event the Corporation reasonably expects to file, within
60 days of a demand for registration, a registration statement pertaining to
securities for the account of the Corporation (except a registration statement
relating to employee or director benefit plans or a corporate reorganization,
merger or acquisition, or a registration on any form that does not permit
inclusion of sales of Registrable Securities) then such request shall constitute
a request made pursuant to Section 4 hereof to include in such registration
statement all Registrable Securities subject to such request and the Corporation
shall not be obligated to file a separate registration statement for the
Registrable Securities subject to such request; provided, that the Corporation
is actively employing good faith reasonable efforts to cause such registration
statement to be filed and to become effective.

9

--------------------------------------------------------------------------------




        (c)    Termination of Deferral Period.    In the case of a deferral
pursuant to Section 6(a), the deferral period shall terminate upon the earlier
of the completion or abandonment of the relevant securities offering or sale, or
other pending or contemplated material transaction. After the termination or
expiration of any deferral period and without further request from the holders
of Registrable Securities, the relevant Demand Registration shall be reinstated,
and the Corporation shall effect the filing of the relevant Demand Registration
unless the initiating holders shall have, prior to the filing of such
registration, withdrawn the initial request.

7.     Registration Procedures.

        (a)   Subject to the terms hereof, whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered in
accordance with the terms and conditions of this Agreement, the Corporation will
use its reasonable best efforts to effect the registration and to permit the
sale of such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Corporation will promptly:

          (i)  prepare and file with the SEC, subject to the availability of all
required consents of independent accountants (which the Corporation agrees to
use all reasonable efforts to obtain), not later than the later of 60 days after
receipt of a request to file a registration statement with respect to such
Registrable Securities a registration statement with respect to such Registrable
Securities and the business day after the date the lock-up agreement of the
Corporation expires under the Underwriting Agreement related to the IPO, and use
its reasonable best efforts to cause such registration statement to become
effective; provided, that each such registration statement will be on a form for
which the Corporation then qualifies, which is available for the sale of the
Registrable Securities in accordance with the intended method of disposition
thereof, and will provide for the registration of at least such number of shares
as shall have been demanded be registered; provided, however, that before filing
a registration statement or prospectus or any amendments or supplements thereto,
the Corporation will furnish to each of the holders including shares therein,
and the managing underwriters, if any, draft copies of all such documents
proposed to be filed a reasonable period prior to such filing, which documents
will be subject to the reasonable review of each of such holders, and the
managing underwriters, if any, and their respective agents and representatives
and the Corporation will not include in any registration statement information
concerning or relating to the holders including shares therein to which any such
affected holder shall reasonably object in writing (unless the Corporation
reasonably determines that the inclusion of such information is required by
applicable law or the regulations of any securities exchange to which the
Corporation may be subject or is required to prevent a material omission or
misstatement in the filing);

         (ii)  notify each seller of Registrable Securities of any stop order
issued by the SEC and take all reasonable actions required to prevent the entry
of such stop order or to remove it at the earliest possible time if entered;

        (iii)  prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than 120 days, or such shorter period as may be required if all
Registrable Securities covered by such registration statement are sold prior to
the expiration of such 120-day period (except in connection with an underwritten
offering, in which case such registration statement shall be kept effective as
long as the underwriters reasonably request in the underwriting agreement);
provided, however, that (i) such 120-day period shall be extended for a period
of time equal to the period the holder of such Registrable Securities refrains
from selling any securities included in such registration at the request of the
underwriter under any other registration statement of the Corporation; and
(ii) in the case of any registration of Registrable Securities under Section 3
(if requested by the holder entitled to a Demand

10

--------------------------------------------------------------------------------






Registration thereunder) and/or under Section 5 hereof on Form S-3 that are
intended to be offered on a continuous or delayed basis, such 120-day period
shall be extended, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold, provided that Rule 415, or any
successor rule under the Securities Act, permits an offering on a continuous or
delayed basis, and provided further that applicable rules under the Securities
Act governing the obligation to file a post-effective amendment permit, in lieu
of filing a post-effective amendment that (x) includes any prospectus required
by Section 10(a)(3) of the Act or (y) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (x) and (y) above to be contained in periodic reports filed pursuant to
Section 13 or 15(d) of the Exchange Act in the registration statement; and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

        (iv)  furnish without charge to each seller and managing underwriters of
Registrable Securities such number of copies of such registration statement,
each amendment and supplement thereto (in each case including all exhibits
thereto), the prospectus included in such registration statement (including each
preliminary, final, summary, amended or supplemented prospectus) and such other
documents as such seller and managing underwriters may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

         (v)  use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States as any seller reasonably requests, keep
such registrations or qualifications in effect for so long as the registration
statement remains in effect, and do any and all other acts and things which may
be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Corporation will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 7(a)(v), (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction;

        (vi)  use its reasonable best efforts to cause the Registrable
Securities covered by such registration statement to be registered with or
approved by such other Governmental Entities within the United States as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such registration statement;

       (vii)  notify each seller of such Registrable Securities, at any time
when a registration statement is effective or any prospectus to such Registrable
Securities is required to be delivered under the Securities Act, if such
registration statement, prospectus or any document incorporated therein by
reference contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading in light
of the circumstance then existing, and prepare and file promptly with the SEC a
supplement or amendment to such prospectus or any such document incorporated
therein by reference so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstance then existing;

      (viii)  use its reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Corporation are then listed or traded;

11

--------------------------------------------------------------------------------





        (ix)  provide a transfer agent and registrar for all Registrable
Securities and a CUSIP number for all such Registrable Securities, in each case
not later than the effective date of such registration statement;

         (x)  enter into such customary agreements (including an underwriting
agreement in customary form with customary lock-up provisions not to exceed
90 days from the date of the prospectus) and take such other customary actions
in connection therewith as the holders of a Majority of the Registrable
Securities being registered or the managing underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities; and make such representations and warranties and provide such
indemnities with respect to the registration statement, post-effective amendment
or supplement thereto, prospectus or any amendment or supplement thereto, and
documents incorporated by reference, if any, to the managing underwriters of the
Registrable Securities, in form, substance and scope as are customarily made by
the Corporation in connection with offerings of Registrable Securities in
transactions of such kind;

        (xi)  make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, and counsel to the
sellers of Registrable Securities all financial and other records, pertinent
corporate documents and properties of the Corporation and its subsidiaries, and
cause the Corporation's officers, directors and employees and accountants to
supply all information reasonably requested by any such underwriter, attorney,
accountant or agent and counsel to the sellers of Registrable Securities in
connection with such registration statement or as may be necessary, in the
opinion of such sellers' or underwriters' counsel to conduct a reasonable
investigation within the meaning of the Securities Act, in each case upon
receipt of an appropriate confidentiality agreement;

       (xii)  in the case of an underwritten offering (or, in the case of an
offering that is not underwritten, upon the request of any holder of Registrable
Securities covered by a registration statement and at such holder's expense),
obtain opinions of counsel to the Corporation and updates thereof (the form,
scope and substance of which opinions shall be reasonably satisfactory to the
managing underwriters, if any, or the holder, as applicable, and addressed to
each of the underwriters, if any, or the holder, as applicable) covering the
matters customarily covered in opinions requested in underwritten offerings;

      (xiii)  in the case of an underwritten offering (or, in the case of an
offering that is not underwritten, upon the request of any holder of Registrable
Securities covered by a registration statement and at such holder's expense),
use their reasonable best efforts to obtain a "cold comfort" letter and updates
thereto from the Corporation's independent public accountants (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Corporation or of any business acquired by the Corporation for which
financial statements and financial data is, or is required to be, included in
the registration statement), in customary form and covering such matters of the
type customarily covered by cold comfort letters, as the managing underwriters,
or the holder, as applicable, reasonably request;

      (xiv)  notify each holder of Registrable Securities covered by a
registration statement and the managing underwriters, if any, promptly, (i) (A)
when a prospectus or any prospectus supplement or post-effective amendment is
proposed to be filed, and (B) with respect to a registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other Governmental Entity for amendments or
supplements to a registration statement or related prospectus or for additional
information, (iii) of the issuance by any state securities commission, any other
Governmental Entity or any court of any order or injunction suspending or
enjoining the use of a prospectus or the effectiveness of a registration

12

--------------------------------------------------------------------------------






statement or the initiation of any proceedings for that purpose, and (iv) of the
receipt by the Corporation of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and

       (xv)  otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and generally make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first month after the effective date of the
registration statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and may be prepared in accordance with
Rule 158 under the Securities Act.

        (b)   The Corporation may require each seller of Registrable Securities
as to which any registration is being effected to furnish to the Corporation in
writing such information regarding the seller and the distribution of such
securities as the Corporation may from time to time reasonably request.

8.     Registration Expenses.

        (a)   All expenses incident to the Corporation's performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), messenger, telephone and delivery expenses, and fees and
disbursements of counsel for the Corporation and of the Corporation's
independent certified public accountants (including the expenses of any special
audit or "cold comfort" letters required by or incident to such performance),
fees and expenses of underwriters customarily paid by issuers of securities
(including liability insurance if the Corporation so desires), all expenses
relating to the preparation, printing, distribution and reproduction of the
registration statement and prospectus and any amendment or supplement to the
foregoing, certificates representing the Registrable Securities and all other
documents relating to any of the foregoing, the reasonable fees and expenses of
any special experts retained by the Corporation or at the request of the
managing underwriters in connection with such registration and fees and expenses
of other Persons retained by the Corporation, and the reasonable fees and
disbursements of one counsel for sellers of Registrable Securities; but
excluding underwriting discounts, commissions, fees, discounts and commissions
of brokers and dealers and capital gains, income and transfer taxes, if any,
relating to any sale of Registrable Securities and the fees and disbursements of
counsel for the holders of Registrable Securities (other than as set forth
above), will be borne and paid promptly by the Corporation (all such expenses
being herein called "Registration Expenses").

        (b)   Subject to Section 8(a) above, in connection with each
registration hereunder, the holders of Registrable Securities included therein
shall be responsible for all fees and disbursements of their counsel and for
(i) all underwriting discounts or other commissions, fees, discounts and
commissions of brokers and dealers payable by them as selling securityholders
and (ii) capital gains, income and transfer taxes, if any, relating to the sale
of such Registrable Securities.

9.     Indemnification; Contribution.

        (a)    Indemnification by Corporation.    In the event any Registrable
Securities are included in a registration statement pursuant to this Agreement,
the Corporation shall indemnify and hold harmless each holder of such
Registrable Securities, its employees, officers, directors, agents and
constituent partners and each Person who controls such holder (within the
meaning of the Securities Act and the Exchange Act) against all losses, claims,
damages, liabilities (joint or several) and expenses (or actions in respect
thereof) in connection with any sale of Registrable Securities pursuant to a
registration statement arising out of or based upon (i) any violation or alleged
violation of the Securities Act, the

13

--------------------------------------------------------------------------------



Exchange Act or any state securities law, or any rule or regulation promulgated
thereunder by the Corporation or any of its employees, officers, directors or
agents or (ii) any untrue or alleged untrue statement of a material fact
contained in any registration statement or preliminary or final prospectus
relating to the registration of such Registrable Securities or any amendment or
supplement thereto or any document incorporated by reference therein or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, except insofar as the
same are contained in any information furnished in writing to the Corporation by
or on behalf of such holder or other indemnified Person expressly for use
therein or are caused by such holder's failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Corporation has furnished such holder with a sufficient number of
copies of the same. Subject to the provisions of Section 9(c), the Corporation
will pay, indemnify, hold harmless and reimburse each holder of Registrable
Securities, its officers, directors, agents, constituent partners and
controlling Persons for any reasonable legal and other expenses as incurred in
connection with investigating or defending any such losses, claims, damages,
liabilities, expenses or actions for which such Person is entitled to
indemnification hereunder. In connection with a firm commitment or best efforts
underwritten offering, the Corporation will indemnify the underwriters or
agents, their officers, directors, constituent partners and each Person who
controls such underwriters (within the meaning of the Securities Act and the
Exchange Act) or agents to the same extent as provided above (or such greater
extent as may be customarily required by the managing underwriters) with respect
to the indemnification of the holders of Registrable Securities.

        (b)    Indemnification by Holder of Registrable Securities.    In
connection with any registration statement in which a holder of Registrable
Securities is participating, such holder shall indemnify and hold harmless the
Corporation, its employees, directors, agents and officers, each Person who
controls the Corporation (within the meaning of the Securities Act and the
Exchange Act) and all other prospective sellers and their respective directors,
officers, agents and controlling Persons (within the meaning of the Securities
Act and the Exchange Act) against any losses, claims, damages, liabilities
(joint and several) and expenses (or actions in respect thereof) arising out of
or based upon any untrue or alleged untrue statement of a material fact or any
omission or alleged omission of a material fact required to be stated in any
registration statement or preliminary or final prospectus relating to the
registration of such Registrable Securities or any amendment thereof or
supplement thereto or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, to the extent, but only
to the extent, that such untrue or alleged untrue statement or omission or
alleged omission is contained in any written information or affidavit furnished
by or on behalf of such holder specifically for use in such registration
statement or prospectus and then only to the extent of the total net proceeds
received by such holder of Registrable Securities (after deducting any
discounts, commissions and similar fees applicable thereto) in consideration of
the Registrable Securities sold by such holder in connection with such
registration. Subject to the provisions of Section 9(c), the holders of
Registrable Securities participating in any registration will pay, indemnify,
hold harmless and reimburse (without duplication), to the extent of the total
net proceeds received by the holders of Registrable Securities (after deducting
any discounts, commissions and similar fees applicable thereto and after taking
into account any indemnity payments pursuant to the immediately preceding
sentence), the Corporation, its officers, directors and controlling Persons and
all other prospective sellers and their respective directors, agents, officers
and controlling Persons for any reasonable legal and other expenses as incurred
in connection with investigation or defending any such losses, claims, damages,
liabilities, expenses or actions.

        (c)    Conduct of Indemnification Proceedings.    Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification (but omission of
such notice shall not relieve the indemnifying party from liability hereunder
except to the extent such indemnifying party is actually prejudiced by such
failure to give

14

--------------------------------------------------------------------------------




notice) and (ii) unless in such indemnified party's reasonable judgment a
conflict of interest may exist between such indemnified and indemnifying parties
with respect to such claim, permit such indemnifying party to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified party. The
indemnifying party will not be subject to any liability for any settlement made
without its consent. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
and does not subject the indemnified party to any material injunctive relief or
other material equitable remedy. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel (in addition to any local counsel)
for all parties indemnified by such indemnifying party with respect to such
claim.

        (d)    Contribution.    If the indemnification provided for in
Section 9(a) or Section 9(b) is unavailable or insufficient to hold harmless
each of the indemnified parties against any losses, claims, damages, liabilities
and expenses (or actions in respect thereof) to which such parties may become
subject under the Securities Act, then the indemnifying party shall, in lieu of
indemnifying each party entitled to indemnification hereunder, contribute to the
amount paid or payable by such party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and such
indemnified parties on the other in connection with the statements or omissions
or alleged statements or omissions that resulted in such losses, claims,
damages, liabilities or expenses. The relative fault of such parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the indemnifying
party on the one hand, or by such indemnified party on the other, and such
party's relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 9(d)
were determined by pro rata allocation or by any other allocation that does not
take into account the equitable considerations referred to in this Section 9(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to above shall be deemed to
include (subject to the limitations set forth in Section 9(b) or 9(c) hereof)
any legal or other fees or expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action, proceeding
or claim. Notwithstanding the provisions of this Section 9(d), no seller of
Registrable Securities shall be required to contribute any amount in excess of
the amount by which the proceeds received by such seller from the sale of any
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such seller has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation within the meaning of the Act shall be entitled to
contribution from any Person that is not guilty of such fraudulent
misrepresentation.

        (e)    Priority of Indemnification.    Notwithstanding the foregoing, to
the extent that provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an underwritten offering
are in conflict with the foregoing, the provisions of the underwriting agreement
shall prevail (in respect of any party to this Agreement that also is a party to
the underwriting agreement).

        (f)    Payment.    The indemnification and contribution required by this
Section 9 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

15

--------------------------------------------------------------------------------




        (g)    Beneficiaries of Indemnification.    The obligations of the
Corporation and the holders of Registrable Securities under this Section 9 shall
be in addition to any liability that they may otherwise have.

10.   Rule 144.

        The Corporation covenants that after the consummation of the IPO it will
use its reasonable best efforts to timely file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Corporation is not
required to file such reports, it will, upon the request of any holder of
Registrable Securities, make publicly available such information), all to the
extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of any holder of Registrable
Securities, the Corporation will deliver to such holder a written statement as
to whether it has complied with such requirements.

11.   Participation in Underwritten Registrations; Market Stand-Off Agreement.

        (a)    Participation in Underwritten Registration.    No Person may
participate in any underwritten registration hereunder unless such Person
(i) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all customary questionnaires,
powers of attorney, underwriting agreements, lock-ups and other documents
required under the terms of such underwriting arrangements, provided, that in
the case of any holder of CPF Registrable Securities, the terms of such
underwriting arrangements, powers of attorney, underwriting agreements, lock-ups
and other documents shall be no less favorable to such holder than those
applicable to any holder of Family Holdings Registrable Securities or
MatlinPatterson Registrable Securities participating in such registration.

        (b)    Market Stand-Off Agreement.    Each holder of Registrable
Securities agrees, whether or not it is participating in such registration
statement, that it shall not, to the extent requested by an underwriter of
Common Stock (or other securities of the Corporation), sell or otherwise
transfer or dispose of any securities of the Corporation (other than those
included in the registration) during the 90 day period following the effective
date of a registration statement filed under the Securities Act relating to an
underwritten offering by such underwriter with gross proceeds to the sellers in
such offering of at least $100 million if such holder and it Affiliates,
collectively, own, directly or indirectly (including any shares which such
holder or its Affiliate has the right to acquire) 5% or more of the outstanding
Common Stock. In order to enforce the foregoing covenant, the Corporation may
impose stop-transfer instructions with respect to the securities of the
Corporation owned by holders of Registrable Securities until the end of such
90 day period.

12.   Miscellaneous.

        (a)    Right to Suspend.    The Corporation may, by notice in writing to
each holder of Registrable Securities, require the holder of Registrable
Securities to suspend use of any prospectus included in a registration statement
filed hereunder if the Corporation reasonably determines that it contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or that any transaction
in which the Corporation is engaged or proposes to engage, or any event that has
occurred or is expected to occur, would require an amendment to such
registration statement or an amendment or supplement to such prospectus
(including any such amendment or supplement made through incorporation by
reference to a report filed under Section 13 of the Exchange Act). Each holder
of Registrable Securities agrees that, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in this
Section 12(a), such

16

--------------------------------------------------------------------------------



holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
holder's receipt of the copies of a properly supplemented or amended prospectus,
and, if so directed by the Corporation, such holder will deliver to the
Corporation all copies, other than permanent file copies, then in such holder's
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event the Corporation gives any
such notice, the time period mentioned in Section 7(a)(iii), if applicable, will
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such registration statement has received the
copies of such supplemented or amended prospectus. The Corporation agrees to use
its reasonable best efforts to cause any suspension of use of any prospectus
pursuant to this paragraph to be as short a period of time as possible,
including filing an amendment or supplement to such prospectus or registration
statement to correct such untrue statement of material fact or material omission
within 30 days following the date of the notice delivered to the holders of
Registrable Securities pursuant to the first sentence of this Section 12(a).

        (b)    Remedies.    No holder of Registrable Securities shall have any
right to take any action to restrain, enjoin or otherwise delay any registration
as a result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

        (c)    Amendments and Waivers.    The provisions of this Agreement may
not be amended, modified or supplemented, unless the Corporation has obtained
the written consent of (i) the holders of at least a Majority of the outstanding
Registrable Securities and if such amendment, modification or supplement
adversely affects the rights of the holders of MatlinPatterson Registrable
Securities, the written consent of the holders of at least a Majority of the
outstanding MatlinPatterson Registrable Securities, (ii) if such amendment,
modification or supplement adversely affects the rights of the holders of Family
Holdings Registrable Securities, the consent of the holders of at least a
Majority of the outstanding Family Holdings Registrable Securities and (iii) if
such amendment, modification or supplement adversely affects the rights of the
holders of CPF Registrable Securities or Other Stockholder Registrable
Securities, the consent of the holders of at least a Majority of the outstanding
CPF Registrable Securities and Other Stockholder Registrable Securities voting
together. Each holder of any Registrable Securities at the time or thereafter
shall be bound by any consent authorized by this Section 12(b), whether or not
such holder consented or whether or not such Registrable Securities have been
marked to indicate such consent.

        (d)    Registrable Securities Held by the Corporation or its
Subsidiaries.    Whenever the consent or approval of holders of all or any
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Corporation or any of its subsidiaries will
not be counted in determining whether such consent or approval was given by such
holders.

        (e)    Notices.    All notices or other communications provided for
hereunder shall be in writing and shall be effective (i) on the day on which
delivered if delivered personally or transmitted by telex or telegram or
telecopier with evidence of receipt, (ii) one business day after the date on
which the same is delivered to a nationally recognized overnight courier service
(or in the case of any notice to or from CPF, three business days after the date
on which the same is delivered to an internationally recognized courier service)
with evidence of receipt, or (iii) other than any notice to or from CPF, five
days after the date on which the same is deposited, postage prepaid, in the U.S.
mail, sent by certified or registered mail, return receipt requested, and
addressed to the party to be notified at the address indicated below for the
Corporation, or at the address for the holder of the Registrable Securities set
forth in a registry maintained by the Corporation or in case of Family Holdings,
MatlinPatterson and CPF the address set forth on the signature page of this
Agreement, or at such other address and/or telecopy or telex number and/or to
the attention of such other person as the Corporation or the holder of the
Registrable Securities may designate by ten-day advance written notice.

17

--------------------------------------------------------------------------------




        (f)    Successors and Assigns.    This Agreement will inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties. The registration rights granted by this Agreement may not be
transferred or assigned by operation of law or in connection with any transfer
or assignment of Registrable Securities except to (i) persons who after such
transfer would own beneficially at least 3% of the outstanding Common Stock,
(ii) charitable organizations and foundations who are transferees of the Family
Holdings Registrable Securities and (iii) any Affiliate transferee of Family
Holdings, MatlinPatterson or CPF who (A) after such transfer would own
beneficially at least 1% of the outstanding Common Stock or (B) is the
transferee of all of the remaining shares of Common Stock owned by the
transferor, then in each case only upon notification to the Corporation in
writing and agreement by such transferee to the rights and obligations of this
Agreement. Any assignment by the Corporation of this Agreement shall not relieve
the Corporation of its obligations hereunder.

        (g)    Counterparts.    This Agreement may be executed in one or more
counterparts and by the parties hereto in separate counterparts, all of which
will constitute one and the same agreement and shall become effective when one
or more counterparts have been signed by each of the parties hereto and
delivered (including by facsimile) to the other parties.

        (h)    Headings.    The headings in this Agreement are for convenience
of reference only and will not limit or otherwise affect the meaning hereof.

        (i)    Governing Law; Jurisdiction.    This Agreement will be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to conflict of law principles. Any holder of Registrable
Securities may bring any action or proceeding to enforce or arising out of this
Agreement or in the instruments and agreements annexed hereto in any court of
competent jurisdiction.

        (j)    Severability.    In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein will not be affected or impaired thereby.

        (k)    Termination of Registration Rights.    The rights of any holder
hereunder to request a Demand Registration pursuant to Section 3 with respect to
any Registrable Securities shall terminate with respect to such holder at such
time as the holder shall own less than 5% of the outstanding Common Stock.

        (l)    Entire Agreement.    This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Corporation with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Signature Pages Follow]

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    HUNTSMAN CORPORATION
 
 
By:
 
/s/ SAMUEL D. SCRUGGS

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
Corporation Address:
 
 
Huntsman Corporation
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Office of the General Counsel
Facsimile: (801) 584-5782

Signature Page 1
Registration Rights Agreement

--------------------------------------------------------------------------------



    HUNTSMAN FAMILY HOLDINGS COMPANY LLC
 
 
By:
 
By: /s/ DAVID HUNTSMAN

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
Family Holdings Address:
 
 
Huntsman Family Holdings Company LLC
c/o Office of the Chairman of the Board of
Directors of Huntsman Corporation
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Jon M. Huntsman
Facsimile: (801) 584-5782

Signature Page 2
Registration Rights Agreement

--------------------------------------------------------------------------------



    MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS L.P.
 
 
By: MatlinPatterson Global Advisors LLC, as its investment advisor
 
 
By:
 
/s/ DAVID J. MATLIN

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
MatlinPatterson Address:
 
 
MatlinPatterson Global Opportunities Partners, L.P.
500 Madison Avenue
New York, New York 10022
Attention: David Matlin
Facsimile: (      )
 
 
With a copy to:
 
 
Whalen LLP
600 Anton Boulevard, 18th Floor
Costa Mesa, California 92626
Attention: Michael P. Whalen
Facsimile: (714) 384-4341

Signature Page 3
Registration Rights Agreement

--------------------------------------------------------------------------------



    MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS B L.P.
 
 
By: MatlinPatterson Global Advisors LLC, as its investment advisor
 
 
By:
 
/s/ DAVID J. MATLIN

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
MatlinPatterson Address:
 
 
MatlinPatterson Global Opportunities Partners, L.P.
500 Madison Avenue
New York, New York 10022
Attention: David Matlin
Facsimile: (      )
 
 
With a copy to:
 
 
Whalen LLP
600 Anton Boulevard, 18th Floor
Costa Mesa, California 92626
Attention: Michael P. Whalen
Facsimile: (714) 384-4341

Signature Page 4
Registration Rights Agreement

--------------------------------------------------------------------------------



    MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (BERMUDA) L.P.
 
 
By: MatlinPatterson Global Advisors LLC, as its investment advisor
 
 
By:
 
/s/ DAVID J. MATLIN

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
MatlinPatterson Address:
 
 
MatlinPatterson Global Opportunities Partners, L.P.
500 Madison Avenue
New York, New York 10022
Attention: David Matlin
Facsimile: (      )
 
 
With a copy to:
 
 
Whalen LLP
600 Anton Boulevard, 18th Floor
Costa Mesa, California 92626
Attention: Michael P. Whalen
Facsimile: (714) 384-4341

Signature Page 5
Registration Rights Agreement

--------------------------------------------------------------------------------



    CONSOLIDATED PRESS (FINANCE) LIMITED
 
 
By:
 
/s/ GRAHAM CUBBIN

--------------------------------------------------------------------------------

    Name: Graham Cubbin
Title: Director
 
 
CPF Notice Address:
 
 
Consolidated Press (Finance) Limited
Third Level, 54-58 Park Street
Sydney NSW 2000, Australia
Attention: Graham A. Cubbin
Facsimile: 011 (612) 9267-4455
 
 
With a copy to:
 
 
Freehills
Level 32, MLC Centre
19-29 Martin Place
Sydney NSW 2000, Australia
Attention: John Nestel, Partner
Facsimile: 011 (612) 9322-4000

Signature Page 6
Registration Rights Agreement

--------------------------------------------------------------------------------



    HUNTSMAN CANCER FOUNDATION
 
 
By:
 
/s/ DAVID H. HUNTSMAN

--------------------------------------------------------------------------------

    Name: David H. Huntsman
Title: President and Chief Executive Officer
 
 
Foundation Address:
 
 
Huntsman Cancer Foundation
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Thomas Muir
Facsimile: (      )

Signature Page 7
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ PETER R.HUNTSMAN

--------------------------------------------------------------------------------

    Peter Huntsman
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 8
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ J. KIMO ESPLIN            

--------------------------------------------------------------------------------

    J. Kimo Esplin
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 9
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ SAMUEL D. SCRUGGS

--------------------------------------------------------------------------------

    Samuel D. Scruggs
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 10
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/  DAVID S. PARKIN          

--------------------------------------------------------------------------------

David S. Parkin
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 11
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/  L. RUSSELL HEALY          

--------------------------------------------------------------------------------

L. Russell Healy
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 12
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ SEAN DOUGLAS            

--------------------------------------------------------------------------------

    Sean Douglas
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 13
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ KEVIN C. HARDMAN            

--------------------------------------------------------------------------------

    Kevin C. Hardman
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 14
Registration Rights Agreement

--------------------------------------------------------------------------------



    /s/ JOHN R. HESKETT            

--------------------------------------------------------------------------------

    John R. Heskett
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 15
Registration Rights Agreement

--------------------------------------------------------------------------------



        

--------------------------------------------------------------------------------

Lou Adimare
 
 
Address:
 
 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Facsimile:   (      )        

--------------------------------------------------------------------------------

Signature Page 16
Registration Rights Agreement

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

